         Case 1:15-cv-07199-JMF Document 368 Filed 09/04/19 Page 1 of 2



                                                                   September 4, 2019


VIA ECF

The Honorable Jesse M. Furman
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re: Koopmann et al. v. Fiat Chrysler Automobiles N.V. et al., 1:15-cv-07199-JMF (S.D.N.Y.)

Dear Judge Furman:

        On behalf of Plaintiffs in the above-referenced action, we write to provide the Court with
the list of the eleven Class Members that have requested exclusion from the Settlement as
discussed in the Supplemental Declaration of Matthew Mulvihill (ECF No. 365-1), and the
Proposed Judgment Approving Class Action Settlement. ECF No. 355-5, at 6. The list is attached
hereto as Exhibit 1.


       Respectfully submitted,

                                             /s/Jeremy A. Lieberman
                                             Jeremy A. Lieberman
                                             Michael J. Wernke
                                             Veronica V. Montenegro
                                             POMERANTZ LLP
                                             600 Third Avenue, 20th Floor
                                             New York, New York 10016
                                             Telephone: (212) 661-1100
                                             Facsimile: (212) 661-8665

                                             POMERANTZ LLP
                                             Patrick V. Dahlstrom
                                             10 South La Salle Street, Suite 3505
                                             Chicago, Illinois 60603
                                             Telephone: (312) 377-1181
                                             Facsimile: (312) 377-1184

                                             THE ROSEN LAW FIRM, P.A.
                                             Laurence M. Rosen
                                             Phillip Kim
                                             Sara Fuks
                                                1
       Case 1:15-cv-07199-JMF Document 368 Filed 09/04/19 Page 2 of 2



                                   275 Madison Avenue, 34th Floor
                                   New York, New York 10016
                                   Telephone: (212) 686-1060
                                   Facsimile: (212) 202-3827

                                   Co-Class Counsel
                              `


cc:   All counsel (by ECF)




                                     2
